—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about January 7, 1998, adjudicating appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of assault in the first degree and criminal possession of a weapon in the fourth degree, and placed him on probation for 2 years with 60 hours of community service, unanimously affirmed, without costs.
The court’s finding, which rejected appellant’s justification defense, was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The evidence clearly disproved appellant’s justification defense beyond a reasonable doubt. The element of serious physical injury was properly established by medical testimony that the victim suffered a pneumothorax which, left untreated, would have created a substantial risk of death (see, People v Thompson, 224 AD2d 646, lv denied 88 NY2d 970). Concur— Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.